Supreme Court of Florida
                                   ____________

                                   No. SC16-118
                                   ____________

                             JOYCE C. SHAW, et al.,
                                  Petitioner,

                                         vs.

                   MARK A. HUNTER, SHERIFF, etc., et al.,
                              Respondent.

                                  [March 9, 2017]

QUINCE, J.

      We initially accepted jurisdiction to review the decision of the First District

Court of Appeal in Hunter v. Shaw, 182 So. 3d 784 (Fla. 1st DCA 2015), based on

express and direct conflict. See art. V, § 3(b)(3), Fla. Const. After further

consideration, we conclude that jurisdiction was improvidently granted.

Accordingly, we hereby discharge jurisdiction and dismiss this review proceeding.

      It is so ordered.

LABARGA, C.J., and CANADY, POLSTON, and LAWSON, JJ., concur.
PARIENTE and LEWIS, JJ., dissent.

NO MOTION FOR REHEARING WILL BE ALLOWED.
Application for Review of the Decision of the District Court of Appeal – Direct
Conflict of Decisions

      First District - Case No. 1D15-3361

      (Hamilton County)

George T. Reeves of Davis, Schnitker, Reeves & Browning, P.A., Madison,
Florida,

      for Petitioners

Jason Vail of Jolly, Peterson & Truckenbrod, P.A., Tallahassee, Florida,

      for Respondent Mark A. Hunter, Sheriff

Pamela Jo Bondi, Attorney General, and Rachel Erin Nordby, Deputy Solicitor
General, Tallahassee, Florida,

      for Amicus Curiae the State of Florida

Robert Wayne Evans and Matthew D. Stefany of Allen, Norton & Blue, P.A.,
Tallahassee, Florida,

      for Amicus Curiae Florida Sheriffs Association




                                       -2-